TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00499-CR



                                  The State of Texas, Appellant

                                                  v.

                                    Robert Simpson, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-DC-14-201815, HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellee’s brief on appeal was originally due on September 28, 2015. On counsel’s

motions, the deadline for filing was extended to December 15. Appellee’s counsel has now filed a

fourth motion requesting that the Court extend the time for filing appellee’s brief an additional

thirty days. We grant the motion for extension of time and order appellee to file a brief no later than

January 14, 2016. No further extension of time will be granted and failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

               It is so ordered this 18th day of December, 2015.



Before Justices Puryear, Goodwin, and Bourland